Status of the Application
This Office action is in response to the Amendment and Remarks filed 22 March 2021.
The objection to the Specification is withdrawn in view of Applicant’s amendment.
The objection to claim 14 is withdrawn in view of Applicant’s amendment to said claim.
The rejections under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
The rejection under 35 U.S.C. 112(a) for lack of written description is withdrawn in view of Applicant’s amendments to the claims.
The rejection of claims 1, 4-7, 10 and 12-14 is withdrawn in view of Applicant’s amendments to the claims.
The rejection of claims 8 and 9 under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  Claim 6 should recite -- wherein said tissue culture or cultured plant cell comprises said polymorphism --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 11 remain and claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandle et al (U.S. Patent PP10,563).
	Applicant claims a plant or dried leaf extract at claims 10 and 17, and a medicament comprising said extract(s) at claims 11 and 18. The instant claims do not define any specific composition or structure of the extract. The claims are read as a product-by-process. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	Brandle et al disclose making an extract of Stevia rebaudiana variety ‘RSIT 95-166-13’ at column 3 and discloses that stevia sweeteners are used to produce beverages and baked goods at column 1, lines 13-18. Hence, Brandle et al had previously disclosed the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663